COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                            §

  IN THE INTEREST OF I.K. AND E.K.,              §              No. 08-22-00055-CV
  CHILDREN,
                                                 §                 Appeal from the
                       Appellant,
                                                 §               383rd District Court

                                                 §            of El Paso County, Texas

                                                 §              (TC# 2019DCM7783)

                                                 §
                                            ORDER

       The notice of appeal was filed April 1, 2022. On April 14, 2022, we initially abated the

appeal for the trial court to hold a hearing regarding notice of the judgment. The appeal was

reinstated on June 20, 2022.

       On June 22, 2022, the Appellant notified the Court his trial counsel no longer represented

him. Appellant’s current counsel made her first appearance on July 18, 2022. The reporter’s record

was filed on September 1, 2022. On September 20, 2022, Appellant’s counsel filed her first motion

for extension based on the fact the record was incomplete and required supplementation. The Court

granted that extension. On October 18, 2022, Appellant’s counsel requested a second extension

due to the record still not being complete. The Court granted the second motion. On November

28, 2022, Appellant’s counsel requested an order of abatement until the supplemental record was
filed. That motion for abatement was granted. On December 19, 2022, the case was reinstated,

giving Appellant until January 2, 2022 to file the brief.

       Appellant’s counsel has filed her third motion for extension requesting she be given until

February 1, 2023 to submit the brief. The Court will grant a seven-day extension to

January 9, 2023. NO FURTHER EXTENSIONS OF TIME TO FILE THE BRIEF WILL BE

CONSIDERED BY THE COURT.

       IT IS SO ORDERED this 21st day of December, 2022.


                                              PER CURIAM


Before Rodriguez, C.J., Palafox and Alley, JJ.